MEMORANDUM **
Ronald G. Beagles, a Washington state prisoner, appeals pro se the district court’s judgment sua sponte dismissing, pursuant to 28 U.S.C. § 1915A, his 42 U.S.C. § 1983 action alleging unlawful arrest. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm because success on Beagles’ claims would necessarily imply the invalidity of his conviction. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir.1998).
Beagles’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.